        Case 5:20-cv-00202-gwc Document 11 Filed 02/03/21 Page 1 of 12




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF VERMONT

SAMUEL KERSON,                                 )
Plaintiff,                                     )
                                               )
v.                                             )     No. 5:20-cv-00202-gwc
                                               )
VERMONT LAW SCHOOL, INC.,                      )
Defendant.                                     )
                                               )
                                               )

            VERMONT LAW SCHOOL, INC.’S OPPOSITION TO
        PLAINTIFF’S MOTION FOR A PRELIMINARY INJUNCTION

      Defendant Vermont Law School, Inc. (“VLS”), by and through counsel,

submits this memorandum in opposition to Plaintiff Samuel Kerson’s Motion for a

Preliminary Injunction.

                                    Introduction

      Absent from Plaintiff’s Motion for a Preliminary Injunction is any attempt to

answer the central question in this litigation: Does the law compel VLS, a private

educational institution, to continue to display Plaintiff’s artwork in the face of

complaints by the school community over what many perceive as a caricatured and

offensive depiction of Africans and African-Americans? Plaintiff comes to the Court

requesting an injunction against the supposed “destruction” of his mural at VLS’s

Chase Hall, but this is a red herring. He knows—and acknowledges—that VLS has

decided against painting over or removing the mural, and intends instead to cover

the work with acoustical panels. To do so is VLS’s right. Neither the plain

language of the Visual Artist Rights Act (“VARA”) nor any authority interpreting



                                           1
        Case 5:20-cv-00202-gwc Document 11 Filed 02/03/21 Page 2 of 12




the Act prohibits the owner of a work of art from covering it in a nondestructive

manner—to the contrary, the Act expressly reserves to the owner the right to

control the public presentation of the work. Plaintiff cannot compel VLS to display

his work.

      As Plaintiff has no legal right to the relief he seeks—and cannot show that

the installation of panels covering, but not injuring, his work threatens irreparable

harm—he lacks any entitlement to injunctive relief. His motion should be denied

on that basis.

                                    Background

      For almost thirty years, Plaintiff’s mural, “The Underground Railroad,

Vermont and the Fugitive Slave” (the “Mural”), has occupied a central and

prominent location on VLS’s campus: the loft of the Jonathan B. Chase Community

Center (also known as Chase Hall), a space widely used for study as well as school

gatherings and events. Declaration of Associate Dean Shirley Jefferson (“Jefferson

Decl.), ¶ 8; Declaration of 3L student April Urbanowski (“Urbanowski Decl.), ¶. The

Mural was undeniably well-intentioned, meant to depict and serve as a reminder of

the country’s dark history of slavery as well as to celebrate Vermont’s role in the

Underground Railroad. Jefferson Decl., ¶ 6; Declaration of 3L student Jameson

Davis (“Davis Decl.”), Exh. A. From the time of its completion in 1994, however,

there have been complaints about the manner in which the Mural depicts its subject

matter. Davis Decl., ¶ 9; Jefferson Decl., ¶¶ 4-7.




                                          2
        Case 5:20-cv-00202-gwc Document 11 Filed 02/03/21 Page 3 of 12




      Chief among the concerns that have been articulated is the way in which

Africans and African-Americans were painted. Observers have noted the

“cartoonish, almost animalistic style” of depiction, Jefferson Decl., ¶ 4, with “large

lips, startled eyes, big hips and muscles.” Davis Decl., ¶ 5. For some, these features

evoke “‘Sambos’ or other racist coon caricatures.” Id. The depiction of white figures

has also been identified as problematic: white slavers are painted in unnatural

green hues, “disassociat[ing] the white bodies from the actual atrocities that

occurred,” whereas abolitionists appear in white tones, “perpetuat[ing] white

supremacy, superiority, and the white savior complex.” Davis Decl., Exh. A.

      For these reasons, students—particularly those of color—have expressed

their discomfort with the Mural for years. Jefferson Decl., ¶¶ 4-7. The prospect of

removing the Mural was raised in discussions at VLS’s Diversity Committee in

2013, but at the time it was felt there was insufficient support to press the issue

further. Id., ¶ 5. The issue ultimately came to a head in the past year, with the

murder of George Floyd in Minneapolis and the more widespread national

discussion of institutional racism. Jefferson Decl., ¶¶ 8-11; Davis Decl. ¶¶8-11;

Urbanowski Decl., ¶¶ 8-9. Associate Dean for Student Affairs and Diversity Shirley

Jefferson approached the then-Dean of VLS, Thomas McHenry, to request that the

Mural be removed. Jefferson Decl., ¶ 12. At the same time, and independently, a

broad group of students, alumni, faculty, and staff presented a demand for the

Mural’s removal. Id.; Davis Decl., ¶ 10; Urbanowski Decl., ¶ 9.




                                           3
        Case 5:20-cv-00202-gwc Document 11 Filed 02/03/21 Page 4 of 12




      In response to these concerns, VLS initially contemplated painting over the

Mural, unaware of VARA and its potential bearing on handling of the Mural.

Jefferson Decl., ¶ 13. Once alerted to VARA, VLS issued a letter to Kerson advising

that, unless he arranged to remove the Mural within ninety days, VLS intended to

proceed with removal or covering of the Mural. See Exh. 3 to Plaintiff’s Motion for a

Preliminary Injunction (“Motion”) (Doc. 6-4). In the interim, the school covered the

mural with a temporary cloth curtain. Declaration of VLS Buildings and Grounds

Supervisor Jeffrey Knudsen (“Knudsen Decl.”), ¶ 8; Jefferson Decl. ¶ 13.

      In light of Plaintiff’s objections to removal of the Mural, VLS eventually

decided on a compromise solution: installing a permanent cover over the mural.

Jefferson Decl., ¶ 14; Davis Decl., ¶ 11; Urbanowski Decl., ¶ 10. After researching

panels or materials that could be used to remove the Mural from view without

harming it in the process, VLS has elected to proceed with acoustical panels

constructed of a light-weight frame housing sound-dampening material, covered in

a cushioning fabric. Knudsen Decl., ¶ 7. A separate wooden frame will be

constructed which will be affixed to the wall surrounding the Mural, not to the

Mural itself. Id., ¶¶ 8-9. The acoustical panels have been purchased by VLS, but

VLS is awaiting resolution of the Plaintiff’s Motion to proceed with installation.

Knudsen Decl., ¶ 11.

                                     Argument

      The action that Plaintiff Kerson seeks to enjoin here—the installation of a

cover concealing, but leaving intact, his Mural at Chase Hall—is wholly within



                                          4
            Case 5:20-cv-00202-gwc Document 11 Filed 02/03/21 Page 5 of 12




VLS’s rights. Kerson cites no authority for the proposition that merely covering his

work constitutes an actionable violation of VARA, for, as explained in VLS’s Motion

to Dismiss,1 there is none. And, even were the Court to disagree, the covering is

reversible without any harm to the Mural or Kerson. This case presents none of the

circumstances that could possibly warrant the “extraordinary remedy” of a

preliminary injunction. See Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24

(2008) (citations and internal quotation marks omitted).

          Issuance of a preliminary injunction requires that the movant demonstrate

both irreparable harm absent the requested relief and either (a) a likelihood of

success on the merits or (b) “sufficiently serious questions going to the merits to

make them a fair ground for litigation and a balance of hardship tipping decidedly

toward the party requesting the preliminary relief.” Riley v. Windsor S.E.

Supervisory Union, No. 5:20-CV-108, 2020 WL 4922295, at *2 (D. Vt. Aug. 13, 2020)

(quoting Jackson Dairy, Inc. v. H.P. Hood & Sons, Inc., 596 F.2d 70, 71 (2d Cir.

1979)). Because Plaintiff Kerson’s showing falls far short of carrying this burden,

the Court should deny the request for an injunction.

          A.     The Covering Will Not Damage the Mural and Can Be
                 Reversed, Thus There Is No Risk of Irreparable Harm.

          Plaintiff’s motion fails in the first instance because there is no threat of

irreparable harm to his legally protected interests. Irreparable harm is “the single

most important prerequisite for the issuance of a preliminary injunction.” A.H. v.

French, No. 2:20-CV-151, 2021 WL 62301, at *8 (D. Vt. Jan. 7, 2021) (citation and


1   See Vermont Law School’s Motion to Dismiss (Doc. 10), at 7-11.

                                                   5
        Case 5:20-cv-00202-gwc Document 11 Filed 02/03/21 Page 6 of 12




quotation marks omitted). To qualify as “irreparable,” the claimed harm must be

“neither remote nor speculative, but actual and imminent.” Id. (quoting New York

ex rel. Schneiderman v. Actavis PLC, 787 F.3d 638, 660 (2d Cir. 2015)). Such harm

is absent here. Given the nondestructive and physically reversible nature of the

cover VLS intends to install over Kerson’s Mural, there is no plausible showing of

any injury, let alone irreparable harm.

      Neither of the two arguments Plaintiff advances on the issue of irreparable

harm holds water. First, Plaintiff suggests that “once the Mural[] [is] destroyed,

this action cannot be reversed,” leaving him without a satisfactory remedy. Motion

at 14. While that might be true if the Mural was slated to be painted over or

otherwise destroyed, that is not what VLS intends to do. As detailed above and in

the accompanying Declaration of Jeffrey Knudsen, VLS is preparing to cover the

Mural by erecting a wooden frame, attached to the wall but not to the Mural itself,

to which acoustic panels will be affixed. The covering will remove the Mural from

sight but will not cause damage to the Mural. Even if Plaintiff were to establish a

viable claim under VARA and prevail on the merits—which he cannot—the covering

could be deconstructed and removed. Hence, there is no risk of harm to the Mural

or Plaintiff’s interests, let alone an “actual and imminent” one. Plaintiff cannot

conjure up irreparable harm by attributing to VLS the intention to take an action

(painting over the Mural) that VLS has specifically disavowed.

      Second, Plaintiff claims that he is entitled to a presumption of irreparable

harm because VARA is an amendment to the United States Copyright Act, and



                                          6
        Case 5:20-cv-00202-gwc Document 11 Filed 02/03/21 Page 7 of 12




irreparable harm is generally presumed in copyright cases. In support of this

proposition, Plaintiff cites a 1994 case in which a district court in this Circuit

suggested that VARA plaintiffs “are, arguably, entitled to the presumption of

irreparable harm generally available in cases of copyright infringement.” Carter v.

Helmsley-Spear, Inc., 852 F. Supp. 228, 232 (S.D.N.Y. 1994). What Plaintiff fails to

note, however, is that the Second Circuit has since abrogated the presumption of

irreparable harm for copyright cases. See Salinger v. Colting, 607 F.3d 68, 82 (2d

Cir. 2010) (“After [the Supreme Court’s decision in eBay, Inc. v. MercExchange,

L.L.C., 547 U.S. 388 (2006)], courts must not simply presume irreparable harm.

Rather, plaintiffs must show that, on the facts of their case, the failure to issue an

injunction would actually cause irreparable harm.” (citation omitted)). The

argument is thus foreclosed.

      As Plaintiff cannot fall back on a presumption of harm—and there is no

actual threat of irreparable injury—he cannot establish any entitlement to a

preliminary injunction.

      B.     Because Covering Artwork Does Not Violate VARA,
             Plaintiff Cannot Show a Likelihood of Success or a
             Serious Question Going to the Merits.

      Plaintiff likewise fails to establish any likelihood of success on the merits of

his claim—or even raise a question going to the merits, let alone a serious one.

      Plaintiff offers up two theories. First, he argues that the Mural is a work of

“recognized stature” protected from destruction under VARA. See 17 U.S.C.

§ 106A(a)(3)(B). As explained in VLS’s Motion to Dismiss, which VLS incorporates

by reference here, VARA creates two categories of protection for the integrity of
                                            7
         Case 5:20-cv-00202-gwc Document 11 Filed 02/03/21 Page 8 of 12




works of visual art: all works are protected against intentional distortion,

mutilation, or modification prejudicial to the artist’s reputation or honor, and works

of “recognized stature” are protected against destruction. Id. Whether or not the

Mural actually qualifies as a work of “recognized stature” entitled to such protection

is academic2—for, contrary to Plaintiff’s assertion, VLS has no “stated plan to

destroy” the Mural. See Motion at 12. Rather, VLS intends to permanently cover

the Mural in a manner that will neither harm nor destroy it, as Plaintiff

acknowledges elsewhere in his Motion. See id. (referring to “VLS’s stated plan to

permanently cover the Mural[]”). As VLS’s “stated plan” would not infringe upon

whatever rights Plaintiff might assert under § 106A(a)(3)(B), Plaintiff has no claim

under the statute.

       Second, Plaintiff argues that covering the Mural will be “prejudicial to [his]

honor or reputation.” This is so, he contends, because it would “send the clear

message to the art world and general public” that the Mural is “offensive and

unworthy to be viewed” and thereby “tarnish Kerson’s reputation as an artist

committed to progressive causes.” Motion at 13. That assertion is, to put it lightly,

debatable.3 However, the Court need not resolve whether these fears of

reputational harm have a basis in fact, for VARA does not create a free-standing

cause of action for any perceived injury to artistic reputation or integrity. VARA

2To be clear, VLS does not concede that the Mural is a “work of recognized stature” within the
meaning of VARA, and reserves its rights to present evidence rebutting Plaintiff’s argument if the
question ever were to be relevant.

3Reasonable minds could disagree as to whether the removal of the Mural from view threatens more
damage to Kerson’s reputation as a progressive than his campaign to compel VLS to continue to
display his work over objections from students of color, among others, to depictions of Africans and
African-Americans that are perceived as reminiscent of racist “Sambo” and “coon” iconography.

                                                 8
        Case 5:20-cv-00202-gwc Document 11 Filed 02/03/21 Page 9 of 12




only conveys the right to prevent an “intentional distortion, mutilation, or other

modification” of a work of art that “would be prejudicial to [the artist’s] honor or

reputation.” 17 U.S.C.A. § 106A(a)(1)(3)(A) (emphasis added). No such distortion,

mutilation, or modification is alleged here. As explained in VLS’s Motion to

Dismiss, the decision to cover or remove a work from view is not actionable under

the plain language of VARA—no matter how that decision might bear on the artist’s

honor or reputation.

      Plaintiff fails to make out a viable claim under VARA in support of his

Motion for a Preliminary Injunction.

      C.     The Balance of Equities and Public Interest Weigh
             Against an Injunction.

      Plaintiff’s Motion makes reference to the balance of equities and the public

interest, considerations that would only come into play if Plaintiff could establish

irreparable harm and a serious question going to the merits of his claim—which he

cannot. Even if they were relevant, however, they would disfavor issuance of an

injunction. The decision to cover the Mural has been shaped by VLS’s educational

objectives, among them its commitment to educating students in a diverse

community. The administration of VLS has listened to the concerns and views

expressed by students, faculty, and community members regarding the Mural’s

depiction of Africans and African-Americans and the manner in which the presence

of the Mural impacts the learning environment and experience of students at VLS.

While recognizing that the intentions that animated the creation of the Mural were

good ones, VLS has decided it cannot ignore those views.


                                           9
       Case 5:20-cv-00202-gwc Document 11 Filed 02/03/21 Page 10 of 12




      VLS’s interest in carrying out its educational mission and fostering an

inclusive and respectful learning environment for its students outweighs whatever

interest Plaintiff may have in ensuring the ongoing display of his work. As covering

the Mural will not cause harm to the work, the equities tilt sharply in VLS’s favor.

Moreover, to the extent the public interest is implicated in a private educational

institution’s decision on whether to display a controversial and divisive work of art,

it favors giving educators the discretion to take the action most consistent with

attainment of the school’s educational goals. Cf. J.A. ex rel. T.L. v. Moorhead Pub.

Schools, No. CIV. 14-4639 ADM/LIB, 2014 WL 6684984, at *2 (D. Minn. Nov. 25,

2014) (citing the preservation of the learning environment and giving school

administrators discretion to make educational decisions as “compelling public

interest arguments”); Requa v. Kent Sch. Dist. No. 415, 492 F. Supp. 2d 1272, 1283

(W.D. Wash. 2007) (noting public interest in school’s “ability to maintain a working

and learning environment”).

                                     Conclusion

      For all of the foregoing reasons, as well as those set forth in VLS’s Motion to

Dismiss, Plaintiff cannot establish any entitlement to the extraordinary remedy of a

preliminary injunction. Plaintiff’s Motion should be denied and his Complaint

dismissed.




                                          10
Case 5:20-cv-00202-gwc Document 11 Filed 02/03/21 Page 11 of 12




Dated at Burlington, Vermont this 3rd day of February, 2021.


                                By /s/ Justin B. Barnard
                                   Karen McAndrew, Esq.
                                   Justin B. Barnard, Esq.
                                   DINSE
                                   209 Battery Street
                                   Burlington, VT 05401
                                   802-864-5751
                                   kmcandrew@dinse.com
                                   jbarnard@dinse.com

                                      Counsel for Vermont Law School, Inc.




                                 11
       Case 5:20-cv-00202-gwc Document 11 Filed 02/03/21 Page 12 of 12




                           CERTIFICATE OF SERVICE

      I hereby certify that on February 3, 2021, I electronically filed with the Clerk

of Court the foregoing document using the CM/ECF system. The CM/ECF system

will provide service of such filing via Notice of Electronic Filing (NEF) to the

following NEF parties:

                                 Richard Rubin, Esq.
                                rrubin@rkmvlaw.com


I caused to be served, by U.S. Postal Service, the following non-NEF-registered
parties:

                               Steven J. Hyman, Esq.
                             McLaughlin & Stern, LLP
                                260 Madison Avenue
                             New York, New York 10016


Dated: February 3, 2021                        /s/ Justin B. Barnard
                                               Justin B. Barnard, Esq.




                                          12
